MacIntyre, J.
The indictment in this case, drawn under section 442 of the Penal Code (1910), charges that Prank Hutchinson “did appear in an intoxicated condition on a public street of Gainesville, Ga.,” and that said “drunkenness and intoxication was caused by the use of intoxicating wines, beers, liquors, and opiates.” The defendant was convicted, and his motion for a new trial contains only the usual general grounds. There was testimony from which the jury might have concluded that the defendant was drunk, but there was no evidence to show that his alleged intoxication was produced by wines, beers, liquors, or opiates, or by any one of them. Held: The failure to prove the cause of the defendant’s intoxication was fatal to the State’s case, and the trial judge erred in overruling the motion for a new trial. Brand v. State, 153 Ga. 639 (112 S. E. 829), s. c. 28 Ga. App. 719 (113 S. E. 57).

Judgment reversed.


Broyles, G..J., and Hooper, J., concur.

Hubert B. Edmondson, for plaintiff in error.
G. Fred Kelley, solicitor, contra.